Citation Nr: 1643677	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for throat cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
	26

		ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1965 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2016, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the hearing transcript is of record.  

The Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (a) (2015).  The resulting VHA opinion was received by the Board in October 2016.

The issue of entitlement to service connection for PTSD has been raised by the record in May 2014 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system and Virtual VA.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran served in the Republic of Vietnam; thus, his exposure to herbicides is presumed. 

2.  The most probative evidence of record supports the conclusion that the Veteran's cancer is laryngeal cancer, a cancer of the respiratory system.



CONCLUSION OF LAW

The criteria for service connection for laryngeal cancer have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159.

The Veteran maintains that his throat cancer is due to herbicide exposure in service.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If, however, a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require "" service member's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land. Haas, 525 F.3d at 1195, 1197.  However VA has also recognized that the presumption of Agent Orange exposure applies for veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways and offshore waters.  See Gray v. McDonald, 27 Vet. App. 313 (2015).

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  See VA Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 1. Section H.2.c; see also M21-1, IV.ii.2.C.3.m.  In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated June 15, 2016).  The Board must determine both whether the Veteran actually set foot in Vietnam and whether the ship on which the Veteran served operated in the inland waterways of Vietnam (exposing those aboard to airborne sprayed herbicides).  Gray v. McDonald, 27 Vet. App. 313 (2015).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era are presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The diseases that are entitled to presumptive service connection based on herbicide exposure include respiratory cancers such as cancer of the lung, bronchus, larynx, or trachea.  38 C.F.R. § 38 C.F.R. § 3.309(e).  Esophageal cancer is not listed among those presumed to be related to exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309. 
 
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turing to the evidence of record, the Veteran maintains that he went ashore in Da Nang in July 1967.  See April 2013 VA Form 9.  Personnel records show that the Veteran served on the USS Boston and the USS Meredith; however, these vessels are not among those identified as subject to the presumption of herbicide exposure Personnel records show that the Veteran served on the USS Boston and the USS Meredith; however, these vessels are not among those identified as subject to the presumption of herbicide exposure.  Personnel records show that the Veteran served on the USS Boston while it was in the combat zone in Vietnam waters from April 1967 through September 1967.  He also served on the USS Meredith which was in the official waters of Vietnam from March 26, 2969, to April 30, 1969.  A June 2011 statement a fellow service-member who served with the Veteran supports his assertion that he went ashore in Da Nang.  During his May 2016 hearing, the Veteran testified credibly and in great detail that during his time on the USS Boston, he made several trips inland on the Ben Hai River in support of Operation Sea Dragon.

After having carefully considered the matter, the Board finds the Veteran's statements, particularly those made at the 2016 Board hearing, to be credible in showing that he was present on land in Vietnam, even if for a very short period of time.  His statements are consistent with the circumstances of his service as reflected in his service records.  Thus, there is sufficient evidence to show that the Veteran as likely as not was present in the Republic of Vietnam.

Turing to the medical evidence, the Veteran was diagnosed with throat cancer in 2007.  See private treatment records dated in 2007.  That cancer has been classified as laryngeal cancer, esophageal cancer, and supraglottic cancer.  

A VHA opinion was obtained in October 2016.  The VHA expert, after reviewing the evidence of record, opined that the Veteran's cancer is best defined as a laryngeal carcinoma, not an esophageal carcinoma.  In this regard, the VHA expert reviewed the history of the presentation of the cancer.  The expert then noted that the pathology and imaging findings confirm a cancer that arose from the hypopharynx or periglottic tissue, which is not an esophageal cancer.  The examiner also noted that the surgery, radiation oncology, and medical oncology notes all confirm that finding, based in particular on the kind of treatment the Veteran received.  The Board finds this opinion significantly probative as it was based upon a full review of the medical evidence of record and provided a thorough supporting explanation.  

Here, then, the Veteran stepped foot on the landmass of Vietnam and has a presumptive disorder.  Service connection for laryngeal cancer is granted.  


ORDER

Service connection for laryngeal cancer as due to herbicide exposure is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


